828 F.2d 2
UNITED STATES of America, Plaintiff-Appellee,v.Anthony VIERA, Defendant-Appellant.
No. 86-2161.
United States Court of Appeals,Fifth Circuit.
Sept. 8, 1987.

Paul Nugent, Mike DeGeurin, Houston, Tex., for defendant-appellant.
Henry K. Oncken, U.S. Atty., Susan L. Yarbrough, James R. Gough, Asst. U.S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

ON SUGGESTION FOR REHEARING EN BANC

1
(Opinion June 3, 1987, 5 Cir., 1987, 819 F.2d 498)

BY THE COURT:

2
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


3
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.